Spallone, J.,
with whom Daly and Foti, Js., join, dissenting. The majority has concluded that the trial court could not have reasonably found that the warrantless entry into the defendant’s home was justified under the emergency doctrine. Although this conclusion is phrased as a question of law, it is apparent to me that this court has impermissibly reevaluated the facts and reweighed the credibility of the police officers’ testimony. However zealously we would champion a citizen’s right to be secure in his home, our power to upset the trial court’s findings on appeal is limited. State v. Zindros, 189 Conn. 228, 238, 456 A.2d 288 (1983), cert. denied, 465 U.S. 1012, 104 S. Ct. 1014, 79 L. Ed. 2d 244 (1984).
The well settled standard of review of fourth amendment issues on appeal is whether the trial court’s decision is clearly erroneous. Id.; State v. Hamilton, 17 Conn. App. 385, 388-89, 552 A.2d 834 (1989), aff'd, 214 Conn. 692, 573 A.2d 1197 (1990); State v. Enright, 17 Conn. App. 142, 146, 550 A.2d 1095 (1988). It is not our function to find facts or to draw conclusions from primary facts found, and it is error for us to do so. See State v. Reagan, 209 Conn. 1, 8, 546 A.2d 839 (1988). Our function is to determine, in light of the whole record, whether the trial court could reasonably have concluded as it did. State v. Hamilton, supra, 389.
*171The record here indicates that the trial court properly held the police officers to the stringent objective test we approved in State v. Klauss, 19 Conn. App. 296, 302, 562 A.2d 558 (1989). In denying the defendant’s motion to suppress, the trial court specifically found that, under all the circumstances, the police officers had an objectively reasonable belief that the defendant needed immediate aid justifying an emergency entry into the house. The facts as accepted by the trial court are concededly inconclusive as to whether the defendant needed immediate assistance. These facts are, however, no less a reasonable basis for action than those in State v. Klauss, supra. In Klauss, for example, we approved the warrantless police entry as an emergency although the police had no first hand knowledge of the emergency circumstances, had delayed before effecting entry, and had little expectation that the defendant was even on the premises. Id., 299.
Absent a trail of blood or cries for help, we must inevitably rely on trained officers to take prompt action to protect lives despite inconclusive evidence of necessity. We must, therefore, rely on the trial court’s decision as to the weight of the evidence and the credibility of the police testimony. See State v. Zindros, supra, 240. Whether this court believes the testimony of these officers is irrelevant. Our skepticism cannot justify an invasion of the trier’s province. See id., 254.
The trial court here reached a reasonable conclusion based on the record and I cannot agree with the majority that this decision was clearly erroneous. Because I cannot join in substituting our judgment for that of the trial court, I must respectfully dissent on this issue. I join the majority in the legal conclusions reached on issues II A and III. I cannot, however, join in the remand because my disagreement on the first issue would render a different result.